ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
12/20/2022 claims 1-2, 4-9 and 11-15 are allowed for the reasons of record and as summarized here.  (Claims 3 and 10 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art as discussed in the 8/19/2021 action at p. 5.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2B regarding non-conventional additional elements.  Given the hardware focus of the claims and the non-conventionality of that hardware, the 101 rejection is withdrawn.  In this regard, Applicant's 12/20/2021 remarks at pp. 1-2 support withdrawal of the rejection.

Regarding Double Patenting
The 8/19/2021 double patenting rejection versus application "16946534" was applied in error, as "16946534" is the instant application.  The rejection is withdrawn.
There is no double patenting versus issued patent 11,124,827 (application 15/628,353) at least due to the instant narrowing regarding noise analysis not claimed in '827.



Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631